 



AMENDMENT NO. 2 TO SHAREHOLDER RIGHTS AGREEMENT
     This amendment, dated as of August 18, 2005, amends the Shareholder Rights
Agreement, dated as of September 9, 1998, as amended as of March 1, 2002 (the
“Rights Agreement”), between Brooktrout, Inc. (the “Company”), and EquiServe
Trust Company, N.A., as successor Rights Agent (the “Rights Agent”). Terms
defined in the Rights Agreement and not otherwise defined herein are used herein
as so defined.
WITNESSETH
     WHEREAS, on September 9, 1998, the Company entered into the Rights
Agreement, which was amended on March 1, 2002; and
     WHEREAS, pursuant to Section 27 of the Rights Agreement, the Company
desires to amend certain provisions of the Rights Agreement in order to
supplement certain provisions therein:
     NOW, THEREFORE, the Rights Agreement is hereby amended as follows:
     1. Section 1(a) is amended by adding the following at the end of the
definition of “Acquiring Person” contained therein:
“Notwithstanding the foregoing, neither EAS Group, Inc. (the “Buyer”), nor any
Subsidiary or Affiliate of the Buyer, or any Person that owns capital stock of
the Buyer, shall become an “Acquiring Person” in connection with the execution,
delivery and performance of the Agreement and Plan of Merger (the “Merger
Agreement”), dated as of August 18, 2005, among the Company, the Buyer, and a
subsidiary of the Buyer, the execution, delivery and performance of any
agreements and instruments attached as exhibits to, or contemplated by, the
Merger Agreement, including without limitation, the Company Stockholder Voting
Agreements (as defined in the Merger Agreement), or the consummation of the
transactions contemplated by the Merger Agreement or other agreements and
instruments.”
     2. Section 1(c) is amended by adding the following at the end of the
definition of “Adverse Person” contained therein:
“; provided, however, no Person shall, during the effectiveness of the Merger
Agreement, be declared an “Adverse Person” in connection with the execution,
delivery and performance of the Merger Agreement, the execution, delivery and
performance of any agreements and instruments attached as exhibits to, or
contemplated by, the Merger Agreement, including without limitation, the Company
Stockholder Voting Agreements, or the consummation of the transactions
contemplated by the Merger Agreement or other agreements and instruments.”
     3. The first sentence of Section 7(a) is amended and restated to read as
follows:
“Subject to Section 7(e) hereof, the registered holder of any Right Certificate
may exercise the Rights evidenced thereby (except as otherwise provided herein)
in whole or in part at any time after the Distribution Date upon surrender of
the Right Certificate, with the form of election to purchase and the certificate
on the reverse side thereof duly executed, to the Rights Agent at the office or
offices of the Rights Agent designated for





--------------------------------------------------------------------------------



 



such purpose, together with payment of the aggregate Exercise Price for the
total number of one ten-thousandths of a share of Preferred Stock (or other
securities, cash or other assets, as the case may be) as to which such
surrendered Rights are then exercised, at or prior to the earliest of (i) the
Close of Business on the tenth anniversary of the date of this Agreement (the
“Final Expiration Date”), (ii) the time at which the Rights are redeemed as
provided in Section 23 hereof, (iii) the time at which such Rights are exchanged
as provided in Section 24 hereof and (iv) immediately prior to the Effective
Time (as defined in the Merger Agreement) (the earliest of (i), (ii), (iii) and
(iv) being herein referred to as the “Expiration Date”).”
     4. Except as expressly herein set forth, the remaining provisions of the
Rights Agreement shall remain in full force and effect.
[the next page is the signature page]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment No. 2 has been signed to be effective as
of the close of business on the date first above written by authorized
representatives of each of the Company and the Rights Agent.

              BROOKTROUT, INC.  
 
       
 
  By:        /s/ Eric R. Giler
 
Eric R. Giler, President
 
            EQUISERVE TRUST COMPANY, N.A.
 
       
 
  By:        /s/ Carol Mulvey-Eori

 
Name: Carol Mulvey-Eori
 
      Title: Managing Director

-3-